The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action on the merits is in response relative to the claims present in the request for continued examination received on 09 December 2021. Claims 7-18, 22-4 are pending. Claims 7-9 are amended. Claims 22-24 are newly added. 

DETAILED ACTION
Response to Amendment
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-18, 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. The claim(s) recite(s) mental steps. This judicial exception is not integrated into a practical application because although the claims recite computing equipment, the claimed computing equipment merely records data or identifies a corresponding “change-pattern associated identification code.” The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is not apparent to one possessed of ordinary skill in the art that the claimed judicial exception results in an improvement to the claimed computing and memory equipment. To the contrary, the claimed computing processors and memory are employed in their routine and customary manner. Further, it would be possible to record the claimed data and data associations by hand.
Applicant has amended claims to positively recite an injection molding machine. This general recitation of generic injection molding equipment is not sufficient to integrate the judicial exception into a practical application because, as instantly claimed, there is no structural connection between the claimed injection molding machine and claimed computing equipment. As instantly amended, the limitation of “a processor configured to output an operating state identification code corresponding to an operating state of the injection molding machine after change when the operating state changes” may still be performed manually since there is no claimed structural connection between the processor and the injection molding machine. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-18, 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are directed to an injection molding machine (preamble), however all following limitations are to computer equipment unconnected to any positively recited molding equipment or step. Therefore it is vague and indefinite regarding what final molding occurs and 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7-18, 22-24 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the claimed “operating states”, “operating state identification code”, “change pattern”, “change pattern-associated identification code”, & “semi-automatic operation of the injection molding machine”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The above quoted limitations are set forth in functional terms. In this and previous office actions, the examiner has identified in the prior art where congruously functional teaching exists. This was hampered by the fact that the above quoted limitations are data per se and only connected to the claimed structure of the machine in the broadest possible manner – as data structures contained within generic computing equipment. Applicant has previously argued that the applied prior art does not . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-18, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2004/0044434 by Tatsuo Morimura (‘434 hereafter) in view of United States Patent 4,421,467 to Dennis W Richmond (‘467 hereafter).
Regarding claim 7, ‘434 teaches an injection molding machine, comprising: a processor configured upon a change in an operating state of the injection molding machine changes to output an operating state identification code corresponding to an operating state of the after change (FIG 6 s11); a storage device configured to store a plurality of the operating state 
‘434 does not make explicit a semi-automatic operating state. In the same field of endeavor, injection molding, ‘467 teaches that injection molding machines may be operated in automatic, semi-automatic and manual operating modes (C6L59-C7L25) for the benefit of increasing productivity. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘434 with those of ‘467 for the benefit of improving operator and facility productivity.
Regarding claim 8, ‘434 teaches An injection molding machine, comprising: a processor configured upon a change in an operating state of the injection molding machine changes to output an operating state identification code corresponding to an operating state after change (FIG 6 item 20); a storage device configured to store a plurality of the operating state identification codes output by the processor in chronological order wherein the plurality of the operating state identification codes output by the processor in the chronological order corresponds to built-in operating states of the injection molding machine (FIG 6 item 30); and a display device configured to set a user-defined operating state associated with a change pattern the built-in of operating states, the change pattern including a sequence of the operating state identification codes, and a change pattern-associated identification code that is an identification code associated with the change pattern, wherein the storage device is further configured to store the change pattern and the change pattern-associated identification code in association with each other, the processor is further configured to upon occurrence of operating states of the injection molding machine corresponding to the user-defined operating 
‘434 does not make explicit a semi-automatic operating state. In the same field of endeavor, injection molding, ‘467 teaches that injection molding machines may be operated in automatic, semi-automatic and manual operating modes (C6L59-C7L25) for the benefit of increasing productivity. A person having ordinary skill in the art at the time of invention would 
Regarding claim 9, ‘434 teaches an injection molding machine comprising: a processor configured upon a change in an operating state of the injection molding machine changes, to output an operating state identification code corresponding to an operating state after change (FIG 6 item 20); a storage device configured to store a plurality of the operating state identification codes output by the processor in chronological order wherein the plurality of the operating state identification codes output by the processor in the chronological order corresponds to built-in operating states of the injection molding machine (FIG 6 item 30); and a display device configured to set a user-defined operating state associated with a change pattern the built-in of operating states, the change pattern including a sequence of the operating state identification codes, and a change pattern-associated identification code that is an identification code associated with the change pattern, wherein the storage device is further configured to store the change pattern and the change pattern-associated identification code in association with each other, the processor is further configured to upon occurrence of operating states of the injection molding machine corresponding to the user-defined operating state, among the operating state deification codes stored in the chronological order in the storage device collectively replace the sequence of the operating state identification codes, which coincides with the change pattern stored in the storage device, with the change pattern- associated identification code associated with the change pattern, the display device is further configured to use one of a plurality of the change pattern- associated identification codes as the operating state identification code used to set a different one of the change pattern-associated 
Regarding claims 10-12, ‘434 teaches the injection molding machine wherein the change pattern setting unit is capable of setting a change pattern of the operating state which is composed of a different number of the operating state identification codes for each of the change pattern-associated identification code (FIG 5 S13).
Regarding claims 13-15, ‘434 teaches the injection molding machine wherein the change pattern setting unit includes priority setting means for giving a priority to the change pattern-associated identification code, and the operating state replacement unit replaces the operating state identification codes, a change between which coincides with the change pattern stored in the change pattern storage unit, with the change pattern-associated identification code associated with the change pattern in descending order of the priority (FIG 6 Item 30).
Regarding claims 16-18, ‘434 teaches the injection molding machine wherein the change pattern setting unit includes priority setting means for giving a priority to the change pattern-associated identification code, and the operating state replacement unit replaces the operating state identification codes, a change between which coincides with the change pattern stored in the change pattern storage unit, with the change pattern-associated identification code associated with the change pattern in descending order of the priority (FIG 6 items 20, 30).
Regarding claim 22, ‘434 teaches the injection molding machine wherein the semi-automatic operating state corresponds to and replaces a first set of built-in operating states including the automatic operating state and a standby operating state, the user-defined operating state includes at least one of another user-defined operating state during resin switching, said another user- defined operating state corresponds to and replaces a second set of built-in operating states including a purging operating state and the manual operating state, or a further user-defined operating state during die replacement, said further user- defined operating state corresponds to and replaces a third set of built-in operating states including the manual operating state and a die height adjustment state (paragraph 0054). Examiner’s note, the limitation of a user defined operating state is regarded as a recitation of intended use of the 
Regarding claim 23, ‘434 the injection molding machine wherein in response to a first occurrence of the operating states of the injection molding machine corresponding to the user-defined operating state, the processor is configured to replace the built- in operating states with the user-defined operating state in the storage device, and in response to a second occurrence of the same operating states of the injection molding machine corresponding to the user-defined operating state, the processor is configured to delete the built-in operating states in the second occurrence from the storage device by integrating the built-in operating states in the second occurrence into the user-defined operating state (paragraph 0077).
Regarding claim 24, ‘434 teaches the injection molding machine wherein in response to repeated occurrences of the operating states of the injection molding machine corresponding to the user-defined operating state, the processor is configured to replace the built-in operating states with the user-defined operating state at a last occurrence of the repeated occurrences (paragraph 0073).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Applicant is advised that should claim one of claims7-9 be found allowable, the remaining of claims 7-9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743